Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 12/13/2020 in which claims 1-54 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 39 and 45 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghafourifar et al., (US 2016/0112358), (hereinafter, Ghafourifar). 

Regarding claim 1, Ghafourifar disclose a method of providing a user interface for managing voice call information and 2text message information in a mobile terminal
(= Fig. 3A may be displayed on the display of a mobile phone, see [0034]),
 the mobile terminal comprising a voice call 3management part configured to process a voice call and manage voice call information related to 4the voice call 
(= interface 302 includes multi-format, multi-protocol messages received by a user of the system may be grouped by protocol (e.g., Email, IM/SMS, video, Voice, etc) or all messages may be combined into a single, unified in box feed, see [0035]), and a text message management part configured to process a text message and smanage text message information related to the text message call (= interface 302 includes multi-format, multi-protocol messages received by a user of the system may be grouped by protocol (e.g., Email, IM/SMS, video, Voice, etc) or all messages may be combined into a single, unified in box feed, see [0035]), the method performed by the 6mobile terminal comprises the steps of:
 7accessing the voice call management part and the text message management part to 8retrieve the voice call information and the text message information (= interface 302 includes multi-format, multi-protocol messages received by a user of the system may be grouped by protocol (e.g., Email, IM/SMS, video, Voice, etc), see [0035]; and messages from a second user have been aggregated into a single row feed; selection of reveal row 310 may provide additional options to the user to reply, return call, archive or delete certain message, see [0036]);
 9editing the voice call information and the text message information according to a 10predetermined message block format to generate integrated message information 
(= messages received by a user of the system may be grouped by protocol (e.g., Email, IM/SMS, video, Voice, etc) or all messages may be combined into a single, unified in box feed, see [0035 and 0038]); and selection of reveal row 310 may provide additional options to the user to reply, return call, archive or delete certain message, see [0036]);
iigenerating message blocks comprising the integrated message information
(= messages received by a user of the system may be grouped by protocol (e.g., Email, IM/SMS, video, Voice, etc) or all messages may be combined into a single, unified in box feed, see [0035]); and
12arranging the message blocks according to a receiving time (= timestamp may be used to indicate the time at which the most recently-received message has been received from a particular sender, see [0035]) and a transmitting time of the 13voice call information and the text message information to display the message blocks on a first 14message management user interface of the mobile terminal (= timestamp may be used to indicate the time at which the most recently-received message has been received from a particular sender, see [0035]; and storing body of message, as well as the time sent at the moment the sender selects ‘send’ as reported by the underlying communication protocol, see [0061]).

Regarding claim 139, as recited in claim 1, Ghafourifar discloses that the method further comprising: 2identifying an instruction included in a received text message; 3performing a process corresponding to the identified instruction; and 4displaying a result of the process on the mobile terminal (see, [0036]).

Regarding claim 145, as recited in claim 39, Ghafourifar discloses the method wherein a predetermined form of the instruction 2comprises a character string that starts with the special character "#" and followed by a 3predetermined syntax (see, [0060]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


          Claims 2 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ghafourifar in view of Kedefors et. al., (US 2011/0159854), (hereinafter, Kedefors). 

Regarding claim 2, as mentioned in claim 1, Ghafourifar explicitly fails to disclose 1that the method further comprising: 2accessing an address book of the mobile terminal to retrieve address book information; 3and 4displaying the retrieved address book information in a predetermined region of the first  message management user interface. 
	However, Kedefors which is an analogous art equivalently disclose  that the method further comprising: 2accessing an address book of the mobile terminal to retrieve address book information; 3and 4displaying the retrieved address book information in a predetermined region of the first  message management user interface (see, [0054, 0069 and Fig. 9]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kedefors with Ghafourifar for the benefit of achieving a communication system that enable a user to receive and manage an accurate communication event record from other devices. 

Regarding claim 13, as mentioned in claim 2, Ghafourifar explicitly fails to disclose 1the method wherein the first message management user interface comprises: 3a first area configured to display the message blocks; and 4a second area configured to display the address book information.  
	However, Kedefors which is an analogous art equivalently disclose the method wherein the first message management user interface comprises: 3a first area configured (see, [0054, 0069 and Fig. 9]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kedefors with Ghafourifar for the benefit of achieving a communication system that enable a user to receive and manage an accurate communication event record from other devices. 

Allowable Subject Matter
6.	Claims 3-12, 14-38, 40-44 and 46-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

CONCLUSION 
7.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.
       a.    Zhang  (US 8,934,886) teaches mobile apparatus and method of voice communication.
      b.     Howard et al., (US 2015/0017962) teaches intelligent sim selection supporting rich context of input factors .

 8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).

         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.